COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                         ORDER

Appellate case name:        In re Reliable Commercial Roofing Services, Inc., Relator

Appellate case number:      01-15-00450-CV

Trial court case number:    2014-41970

Trial court:                125th Judicial District Court of Harris County

        On May 14, 2015, the relator, Reliable Commercial Roofing Services, Inc., filed a
petition for a writ of mandamus seeking to vacate the respondent trial court’s two orders
denying the relator’s motion for a medical examination of the real party in interest, Ken
Presson. On May 19, 2015, this Court requested a response to the mandamus petition by
the real party in interest. On May 21, 2015, the relator filed a motion for a stay of the
underlying proceedings pending resolution of its mandamus petition, contending that trial
is set for October 21, 2015, but that a stay is necessary to maintain the status quo of the
parties and to preserve this Court’s jurisdiction to consider the petition. No response has
been filed to the motion to stay or petition by the real party in interest.
        Accordingly, we grant the relator’s motion and ORDER that all of the underlying
proceedings in the above-referenced trial court cause number are stayed. See TEX. R.
APP. P. 52.10(b). This stay is effective until the mandamus petition in this Court is
finally decided or this Court otherwise orders the stay lifted. See id. Any party may file
a motion for reconsideration of the stay. See id. at 52.10(c).
       It is so ORDERED.

Judge’s signature: _/s/ Laura Carter Higley
                    Acting individually  Acting for the Court

Date: June 2, 2015